Exhibit 99.3 PRO FORMA VALUATION UPDATE REPORT MADISON COUNTY FINANCIAL, INC. Madison, Nebraska PROPOSED HOLDING COMPANY FOR: MADISON COUNTY BANK Madison, Nebraska Dated As Of: May 25, 2012 Prepared By: RP® Financial, LC. 1100 North Glebe Road Suite 600 Arlington, Virginia22201 May 25, 2012 Boards of Directors Madison County Holding Company, MHC Madison County Financial Corporation Madison County Bank 111 West Third Street Madison, Nebraska68748 Members of the Boards of Directors: We have completed and hereby provide an updated appraisal of the estimated pro forma market value of the common stock which is to be issued in connection with the mutual-to-stock conversion described below. This updated appraisal is furnished pursuant to the requirements of 563b.7 and has been prepared in accordance with the “Guidelines for Appraisal Reports for the Valuation of Savings and Loan Associations Converting from Mutual to Stock Form of Organization” of the Office of Thrift Supervision (“OTS”) and reissued by the Office of the Comptroller Currency (“OCC”), andapplicable interpretations thereof.Such Valuation Guidelines are relied upon by the Federal Reserve Board (“FRB”) and the Federal Deposit Insurance Corporation (“FDIC”) in the absence of separate written valuation guidelines.Our original appraisal report, dated March 23, 2012 (the “Original Appraisal”) is incorporated herein by reference.As in the preparation of our Original Appraisal, we believe the data and information used herein is reliable; however, we cannot guarantee the accuracy and completeness of such information. On January 17, 2012, as amended on April 16, 2012, the Board of Directors of Madison County Holding Company, MHC, Madison, Nebraska (the “MHC”), a mutual holding company that owns all of the outstanding shares of common stock of Madison County Financial Corporation (the “Corporation”), adopted the plan of conversion and reorganization, whereby the MHC will convert to stock form.As a result of the conversion, the Corporation, which currently owns all of the issued and outstanding common stock of Madison County Bank, will be succeeded by a Maryland corporation with the name of Madison County Financial, Inc. (“Madison County Financial” or the “Company”). Following the conversion, the MHC will no longer exist.For purposes of this document, the existing consolidated entity will hereinafter be referred to as Madison County Financial or the Company. Madison County Financial will offer its common stock in a subscription offering to Eligible Account Holders, Tax-Qualified Employee Stock Benefit Plans including Madison County Bank’s employee stock ownership plan (the “ESOP”), Supplemental Eligible Account Holders and Other Members, as such terms are defined for purposes of applicable federal regulatory guidelines governing mutual-to-stock conversions.To the extent that shares remain available for purchase after satisfaction of all subscriptions received in the subscription offering, the shares may be offered for sale to members of the general public in a community offering and/or a syndicated community offering.A portion of the net proceeds received from the sale of the common stock will be used to purchase all of the then to be issued and outstanding capital stock of Madison County Bank and the balance of the net proceeds will be retained by the Company. Washington Headquarters Three Ballston Plaza Telephone:(703) 528-1700 1100 North Glebe Road, Suite 600 Fax No.:(703) 528-1788 Arlington, VA22201 Toll-Free No.:(866) 723-0594 www.rpfinancial.com E-Mail:mail@rpfinancial.com Boards of Directors May 25, 2012 Page 2 At this time, no other activities are contemplated for the Company other than the ownership of the Bank, a loan to the newly-formed ESOP and reinvestment of the proceeds that are retained by the Company.In the future, Madison County Financial may acquire or organize other operating subsidiaries, diversify into other banking-related activities, pay dividends or repurchase its stock, although there are no specific plans to undertake such activities at the present time. This updated appraisal reflects the following noteworthy items:(1) a review of recent developments in Madison County Financial’s financial condition, including financial data through March 31, 2012; (2) an updated comparison of Madison County Financial’s financial condition and operating results versus the Peer Group companies identified in the Original Appraisal; and (3) a review of stock market conditions since the date of the Original Appraisal. The estimated pro forma market value is defined as the price at which Madison County Financial’s common stock, immediately upon completion of the public stock offering, would change hands between a willing buyer and a willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts. Our valuation is not intended, and must not be construed, as a recommendation of any kind as to the advisability of purchasing shares of the common stock.Moreover, because such valuation is necessarily based upon estimates and projections of a number of matters, all of which are subject to change from time to time, no assurance can be given that persons who purchase shares of common stock in the conversion will thereafter be able to buy or sell such shares at prices related to the foregoing valuation of the pro forma market value thereof.RP Financial is not a seller of securities within the meaning of any federal and state securities laws and any report prepared by RP Financial shall not be used as an offer or solicitation with respect to the purchase or sale of any securities.RP Financial maintains a policy which prohibits the company, its principals or employees from purchasing stock of its client institutions. Discussion of Relevant Considerations 1.Financial Results Table 1 presents summary balance sheet and income statement details for the twelve months ended December 31, 2011 and updated financial information through March 31, 2012.Madison County Financial’s assets decreased by $6.0 million or 2.5% from December 31, 2012 to March 31, 2012.Most of the decrease in assets consisted of loans, which was partially offset by an increase in cash and investments.Overall, cash and investments (inclusive of FHLB stock) increased from $34.4 million or 14.4% of assets at December 31, 2011 to $46.6 million or 20.0% of assets at March 31, 2012.Loans receivable decreased from $189.0 million or 79.2% of assets at December 31, 2011 to $172.6 million or 74.2% of assets at March 31, 2012, while the balances for bank-owned life insurance and loans held for sale were respectively slightly higher and lower during the quarter. Boards of Directors May 25, 2012 Page 3 Table 1 Madison County Financial, Inc. Recent Financial Data At December 31, 2011 At March 31, 2012 Amount Assets Amount Assets (%) (%) Balance Sheet Data Total assets $ 100.00 % $ 100.00 % Cash, cash equivalents Investment securities/CDs Loans held for sale Loans receivable, net FHLB stock Bank-owned life insurance Deposits Borrowings Total equity 12 Months Ended December 31, 2011 12 Months Ended March 31, 2012 Amount Avg. Assets Amount Avg. Assets (%) (%) Summary Income Statement Interest income $ 5.23 % $ 5.22 % Interest expense (2,217 ) (0.99 ) (2,087 ) (0.91 ) Net interest income Provisions for loan losses (680 ) (0.31 ) (700 ) (0.31 ) Net interest income after prov. Non-interest operating income Gain on sale of investments 9 27 Gain on sale of loans Non-interest operating expense (5,378 ) (2.41 ) (5,474 ) (2.40 ) Income before income tax expense Income taxes (1,431 ) (0.64 ) (1,565 ) (0.69 ) Net income $ 1.55 % $ 1.63 % Sources: Madison County Financial’s prospectus, audited and unaudited financial statements, and RP Financial calculations. Boards of Directors May 25, 2012 Page 4 Updated credit quality measures remained favorably low for non-performing assets.Madison County Financial’s non-performing assets increased from $240,000 or 0.10% of assets at December 31, 2011 to $265,000 or 0.11% of assets at March 31, 2012.An increase in loans past due 90 days or more and still accruing accounted for the increase in the non-performing loan balance, which was partially offset by a decrease in non-accruing loans.As of March 31, 2012, non-performing assets consisted of $97,000 of loans past due 90 days or more and still accruing and 168,000 of non-accruing loans. The Company’s interest-bearing funding composition showed an increase in deposits during the first quarter of 2012, which, along with asset shrinkage, funded a reduction in borrowings.Deposits increased from $179.2 million or 75.1% of assets at December 31, 2011 to $191.6 million or 82.4% of assets at March 31, 2012.Most of the increase in deposits consisted of interest-bearing checking and money market account deposits.Borrowings decreased from $26.9 million or 11.3% of assets at December 31, 2011 to $6.6 million or 2.8% of assets at March 31, 2012.Madison County Financial’s equity increased from $30.1 million or 12.6% of assets at December 31, 2011 to $31.3 million or 13.4% of assets at March 31, 2012, which was due to retention of earnings during the quarter. Madison County Financial’s operating results for the twelve months ended December 31, 2011 and March 31, 2012 are also set forth in Table 1.The Company’s reported earnings increased from $3.4 million or 1.55% of average assets for the twelve months ended December 31, 2011 to $3.7 million or 1.63% of average assets for the twelve months ended March 31, 2012.The increase in net income was mostly due to an increase in net interest income. Madison County Financial’s net interest income ratio increased from 4.23% of average for the twelve months ended December 31, 2011 to 4.31% of average assets for the twelve months ended March 31, 2012.The increase in the net interest income ratio was due to a more significant decrease in the interest expense ratio compared to the interest income ratio, which was supported by an increase in the Company’s interest rate spread.Madison County Financial’s interest rate spread increased from 4.27% during the first quarter of 2011 to 4.76% during the first quarter of 2012. Operating expenses were up slightly during most recent twelve month period, but decreased from 2.41% of average assets for the twelve months ended December 31, 2011 to 2.40% of average assets for the twelve months ended March 31, 2012.Overall, Madison County Financial’s updated ratios for net interest income and operating expenses provided for a slightly higher expense coverage ratio (net interest income divided by operating expenses).Madison County Financial’s expense coverage ratio increased from 1.76x for the twelve months ended December 31, 2011 to 1.80x for the twelve months ended March 31, 2012. Non-interest operating income was up slightly during the most recent twelve month period and equaled 0.53% of average assets for both twelve month periods shown in Table 1.Overall, when factoring non-interest operating income into core earnings, the Company’s updated efficiency ratio of 47.7% (operating expenses, net of amortization of intangibles, as a percent of net interest income and non-interest operating income) was slightly less more favorable compared to the 48.7% efficiency ratio recorded for the twelve months ended December 31, 2011.Amortization of intangibles equaled 0.09% of average assets for both twelve month periods covered in Table 1. Boards of Directors May 25, 2012 Page 5 The Company’s updated earnings showed increases in gains on sale of loans and investments, which amounted to 0.18% and 0.01% of average assets, respectively, versus comparable ratios of 0.13% and 0.00% for the twelve months ended December 31, 2011. Loan loss provisions were slightly higher during the most recent twelve month period and as a percent of average assets remained stable at 0.31%.As of March 31, 2012, the Company maintained valuation allowances of $4.2 million, equal to 1,5922.83 of non-accruing loans and accruing loans 90 day or more past due. 2.Peer Group Financial Comparisons Tables 2 and 3 present the financial characteristics and operating results for Madison County Financial, the Peer Group and all publicly-traded thrifts.The Company’s and the Peer Group’s ratios are based on financial results through March 31, 2012, unless otherwise indicated for the Peer Group companies. In general, the comparative balance sheet ratios for the Company and the Peer Group did not vary significantly from the ratios exhibited in the Original Appraisal.Consistent with the Original Appraisal, the Company’s updated interest-earning asset composition reflected a higher concentration of loans and a lower concentration of cash and investments.Overall, the Company’s and the Peer Group’s updated interest-earning assets-to-assets ratios equaled 94.5% and 94.4%, respectively. In contrast to the Original Appraisal, Madison County Financial’s funding composition showed a higher concentration of deposits and a lower concentration of borrowings, relative to the comparable Peer Group measures.Updated interest-bearing liabilities-to-assets ratios equaled 85.2% and 86.7% for the Company and the Peer Group, respectively.Madison County Financial’s updated tangible equity-to-assets ratio equaled 12.8%, which remained slightly above the comparable Peer Group ratio of 11.9%.Overall, Madison County Financial’s updated interest-earning assets-to-interest-bearing liabilities (“IEA/IBL”) ratio equaled 110.9%, which was slightly above the comparable Peer Group ratio of 108.9%.As discussed in the Original Appraisal, the additional capital realized from stock proceeds should serve to increase Madison County Financial’s IEA/IBL ratio, as the level of interest-bearing liabilities funding assets will be lower due to the increase in capital realized from the offering and the net proceeds realized from the offering will be primarily deployed into interest-earning assets. Updated growth rates for Madison County Financial are based on annualized growth rates for the 15 months ended March 31, 2012 and the Peer Group’s are based on annual growth rates for the twelve months ended March 31, 2012 or the most recent twelve month period available.Madison County Financial recorded a 4.8% increase in assets, versus a 0.4% decrease in assets for the Peer Group.Asset growth by the Company consisted of cash and investments, which was partially offset by a decline in loans.Comparatively, the Peer Group’s asset growth reflected a less significant increase in cash and investments, which was more than offset by a decline in loans. Boards of Directors May 25, 2012 Page 6 Table 2 Balance Sheet Composition and Growth Rates Comparable Institution Analysis As of March 31, 2012 Balance Sheet as a Percent of Assets Balance Sheet Annual Growth Rates Regulatory Capital Cash & MBS & Borrowed Subd. Net Goodwill Tng Net MBS, Cash & Borrows. Net Tng Net Equivalents Invest BOLI Loans Deposits Funds Debt Worth & Intang Worth Assets Investments Loans Deposits & Subdebt Worth Worth Tangible Core Reg.Cap. Madison County Financial, Inc. March 31, 2012 % -3.98
